Exhibit 10.6
AMENDMENT NO. 1 TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
This AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is made and entered into as of April 21, 2010 by and between
Astoria Federal Savings And Loan Association, a savings association organized
and operating under the federal laws of the United States and having an office
at One Astoria Federal Plaza, Lake Success, New York 11042-1085 (the
“Association”), and Gerard C. Keegan, an individual residing at 89 Eleventh
Street, Garden City, New York 11530 (the “Executive”).
 
Witnesseth:
 
Whereas, the Executive and the Association are parties to an Employment
Agreement entered into on January 1, 1996 (the “Initial Effective Date”),
amended and restated on January 1, 2000, further amended as of August 15, 2007
and amended and restated again as of January 1, 2009 (such agreement, as amended
and restated through January 1, 2009, the “Prior Agreement”); and
 
Whereas, the Executive and the Association wish to further amend and modify the
Prior Agreement pursuant to Section 25 thereof;
 
Now, Therefore, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Association and the Executive hereby agree
as follows:
 
1.
Section 2(a) and (b) of the Prior Agreement shall be amended to read in its
entirety as follows:

 
(a)           The terms and conditions of this Agreement shall be and remain in
effect during the period of employment established under this Section 2 (the
“Employment Period”). The Employment Period shall be for an initial term of
three years beginning on the Initial Effective Date and ending on the third
anniversary date of the Effective Date, plus such extensions, if any, as are
provided by the Board of Directors of the Association (the “Board”) as provided
below. Prior to the first anniversary of the date of this Agreement and on each
anniversary date thereafter (each an “Anniversary Date), the Board shall review
the terms of this Agreement and the Executive’s performance of services
hereunder and may, in the absence of objection from the Executive, approve an
extension of the Employment Period. In such event, the Employment Period shall
be extended to the third anniversary of the relevant Anniversary Date (or, if
earlier the Executive’s seventy-fifth (75th) birthday.  In no event shall any
extension cause the Employment Period to end later than the Executive’s
seventy-fifth (75th) birthday.  Unless sooner terminated by non-extension, the
Employment Period will end automatically, without the requirement of any notice
or other action, on the Executive’s seventy-fifth (75th) birthday.
 

--------------------------------------------------------------------------------


 
(b)           For all purposes of this Agreement, the term “Remaining Unexpired
Employment Period” as of any date shall mean the period beginning on such date
and ending on the earlier of (i) the Anniversary Date on which the Employment
Period (as extended pursuant to Section 2(a) of this Agreement) is then
scheduled to expire and (ii) the Executive’s seventy-fifth (75th) birthday.
 
2.
Section 6(b) of the Prior Agreement shall be amended to read in its entirety as
follows:

 
(b)           To the maximum extent permitted under applicable law, during the
Employment Period and for the maximum period allowed under applicable law
thereafter, the Association shall indemnify the Executive against, and hold him
harmless from any costs, liabilities, losses and exposures for acts or omissions
in connection with service as an officer or director of the Association or
service in other capacities at the request of the Association, to the fullest
extent and on the most favorable terms and conditions that similar
indemnification is offered to any director or officer of the Association or any
subsidiary or affiliate thereof.  No provision in this Agreement nor any
termination or expiration of this Agreement is intended to authorize the
elimination or impairment of any right to indemnification or to advancement of
expenses arising under a provision of the charter or a bylaw of the Association
by amendment to such a provision after the occurrence of an act or omission that
is the subject of an action, suit or proceeding for which indemnification is
sought.
 
3.
Subparagraph (V) of the provision for determination of the “SEVLS” component of
the DB Severance Payment under section 9(b)(v) of the Prior Agreement shall be
amended to read in its entirety as follows:

 
(V)           for purpose of calculating the Executive’s monthly or annual
benefit under the defined benefit plans, the following sums shall be added to
the Executive’s compensation recognized under such plans for the most recent
year recognized:
 
(1)           payments made pursuant to Section 9(b)(i) that constitute base
salary;
 
(2)           the Salary Severance Payment;
 
(3)           the Option Surrender Payment; and
 
(4)           the RRP Surrender Payment.
 
4.
Section 9(b)(vii) of the Prior Agreement shall be amended by deleting the
variable “AP” from the equation therein, deleting the definition of “AP” therein
and amending the definition of “TIO” therein to read in its entirety as follows:

 
Page 2 of 5

--------------------------------------------------------------------------------


 
“TIO” is the target incentive opportunity (expressed as a percentage of base
salary) established by the Compensation Committee of the Board for the Executive
pursuant to the Astoria Financial Corporation Executive Officer Annual Incentive
Plan in effect at the time immediately prior to the Executive’s termination of
employment with the Association; provided, however, that in the event of the
Executive’s voluntary resignation pursuant to Section 9(a)(i) above following
written notice of a reduction in the Executive’s target incentive opportunity
that results in or contributes to a material adverse effect on the aggregate
value of the Executive’s total compensation package, that is the basis for such
resignation under Section 9(a)(i)(D) above, “TIO” is the target incentive
opportunity in effect at the time immediately prior to the reduction that is the
subject of such written notice; and
 
5.
The Prior Agreement shall be amended to remove Section 30 therefrom.

 
6.
Each reference to the “Remaining Unexpired Employment Period” in the Prior
Agreement under Section 9(b) shall be amended to provide that the Remaining
Unexpired Employment Period is expressed as a number of years and fractions of
years.

 
7.
Each reference to “Thacher Proffitt & Wood LLP” in the Prior Agreement, whether
with or without the LLP designation, shall be replaced by a reference to
“Sonnenschein Nath & Rosenthal LLP.”

 
8.
Except as specifically provided herein, the provisions of the Prior Agreement
shall continue in full force and effect.

 
Page 3 of 5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Association has caused this Amendment to be executed and
the Executive has hereunto set his or her hand, all as of the day and year first
above written.
 
ATTEST:
 
Astoria Federal Savings And Loan
   
Association
     
/S/ Thomas V. Lavery
 
By: 
/S/ Monte N. Redman
Name:  Thomas E. Lavery
 
Name:  Monte N. Redman
   
Title:    President and Chief Operating Officer
     
[Seal]
 
/S/ Gerard C. Keegan
   
Gerard C. Keegan.

 
Page 4 of 5

--------------------------------------------------------------------------------


 
STATE OF NEW YORK
)
   
)
ss.:
COUNTY OF NASSAU
)
 



On this 21st day of April, 2010 before me, the undersigned, personally appeared
Gerard C. Keegan, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.


/S/ Marygrace Farruggia
 

Name: Marygrace Farruggia
Notary Public, State of New York
No. 4998931
Qualified in Suffolk County
Commission Expires: July 13, 2010

 
STATE OF NEW YORK
)
   
)
ss.:
COUNTY OF NASSAU
)
 



On this 21st day of April, 2010 before me, the undersigned, personally appeared
Monte N. Redman, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.


/S/ Marygrace Farruggia
 

Name: Marygrace Farruggia
Notary Public, State of New York
No. 4998931
Qualified in Suffolk County
Commission Expires: July 13, 2010
 
Page 5 of 5

--------------------------------------------------------------------------------


 
 